Citation Nr: 0837061	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The veteran appeared for a Board hearing in July 2008.  At 
that time and afterwards, he submitted new evidence to the 
Board, with a waiver of RO review.  38 C.F.R. § 20.1304(c) 
(2007).  During the hearing, he also raised claims for 
service connection for hypertension, a low back disorder, 
headaches, chronic obstructive pulmonary disease, a right 
hand/ganglion cyst disorder, a right foot disorder, and a 
gastrointestinal disorder.  These claims are listed in a July 
2008 lay statement.  The Board refers these matters back to 
the RO for appropriate action.

The veteran's reopened claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claims for service connection for 
bilateral hearing loss and tinnitus were denied in an 
unappealed September 2002 rating decision.



2.  Evidence received since the September 2002 rating 
decision is new, relates to the previously unestablished 
question of the etiology of the veteran's claimed bilateral 
hearing loss and tinnitus, and raises a reasonable 
possibility of substantiating both claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran's initial claims for service 
connection for bilateral hearing loss and tinnitus were 
denied in a September 2002 rating decision on the basis that 
neither disorder had been shown to have been incurred in or 
aggravated by service, and a hearing loss disability, as 
defined under 38 C.F.R. § 3.385, had not been shown within 
one year following discharge from service.  Evidence of 
record at that time included service treatment records and 
private audiological reports showing elevated high frequency 
(3000 and 4000 Hertz) pure tone thresholds as of January 
1983.  See also Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (for tinnitus, a veteran is competent to present 
continuity-of-symptomatology evidence).

The veteran did not respond to the September 2002 rating 
decision within one year of notification, which was provided 
in the same month.  The Board therefore finds that the 
September 2002 rating decision is "final" under 38 U.S.C.A. 
§ 7105(c).  The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the veteran's claim since the issuance of that decision.



In this regard, the Board notes that a February 2005 VA 
treatment record contains notations of in-service aircraft 
noise exposure and bilateral tinnitus "unchanged since 
return from Vietnam."  A private audiological record from 
July 2008 also contains a notation of a mixed hearing loss 
"with probable cause being noise exposure."  For both 
claims, this new evidence addresses the "unestablished 
fact" of the etiology of the veteran's claimed disorders and 
raises a reasonable possibility of substantiating both 
claims.  

Overall, the veteran has submitted new and material evidence 
in regard to his previously denied claims for service 
connection for bilateral hearing loss and tinnitus.  
Accordingly, both claims are reopened.  The Board will not 
make a final determination on the merits of these claims in 
the present decision, however; for reasons described in 
further detail below, further evidentiary development is 
warranted.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss; to that 
extent only, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for tinnitus; to that extent only, the 
appeal is granted.


REMAND

Given that the claims file now includes medical evidence in 
support of the veteran's contention that his bilateral 
hearing loss and tinnitus resulted from noise exposure in 
service, it is "necessary" under 38 U.S.C.A. § 5103A(d) 
that he be afforded a VA audiological examination to address 
both claimed disorders.  No such examination has been 
conducted to date.

The Board also notes that, during his July 2008 Board 
hearing, the veteran reported ongoing clinic visits for his 
hearing aids at the VA Medical Center (VAMC) in Richmond, 
Virginia.  As the most recent outpatient reports of record 
from that facility date from April 2005, updated records 
should be obtained.  38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  All records of treatment from the 
Richmond VAMC dated since April 2005 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed bilateral hearing 
loss and tinnitus.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner, including pure tone 
threshold and Maryland CNC testing, 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
corresponding to the claimed disorders.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
bilateral hearing loss and tinnitus, if 
found, are etiologically related to the 
veteran's period of active service.  If 
not, the examiner should provide 
commentary as to the likely time of onset 
of such disorders.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


